              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,

                       Plaintiff,

vs.                                               Case No. 18-3295-SAC

MICHELLE TIPPIE, et al.,

                       Defendants.


                              O R D E R

      This case is before the court for screening of plaintiff’s

amended complaint.         Doc. No.      10.   The court applies the same

standards discussed in the court’s order screening plaintiff’s

original complaint.        Doc. No. 6.     The court shall also rule upon

motions listed as pending.

I. SCREENING AMENDED COMPLAINT

      A. Count One

      In Count One plaintiff alleges that he was housed for five

days in a cell where exhaust entering from the ventilation system

caused   plaintiff    to    suffer      symptoms     associated     with   carbon

monoxide poisoning.        Plaintiff has asthma which he asserts made

him more susceptible to the health risks.               He claims he had severe

headaches    and   chest    pain,    and   that    he    required   a   breathing

treatment.    Plaintiff claims that defendant Tippie was aware of

this situation but refused plaintiff’s requests to be moved to


                                    1
another   cell.      The   court    finds     that   plaintiff’s       additional

allegations in the amended complaint are sufficient to describe

an extreme condition which caused a substantial risk to plaintiff’s

health and, therefore, state a claim for relief against defendant

Tippie.

     B. Count Two

     Plaintiff    alleges    that       the   inmates’   meals   were     reduced

perhaps to less than 1,700 calories for two to four days in

retaliation against some inmates’ filing grievances concerning the

food. Plaintiff asserts that before the rations were reduced,

defendant   Tippie   responded      to    complaints     by   saying    that   the

required amount of calories were being served and could be cut

down.   He claims that he was starving and his stomach hurt because

he was suffering from an inadequate diet before the alleged

retaliation.

     The court reviewed the standards governing this claim in the

prior screening order. Applying those standards to the allegations

in the amended complaint, the court finds that Count Two fails to

state a claim.

     C. Count Three

     Plaintiff alleges that from November 28, 2018 to December 2,

2018, the heater to his housing pod was broken and that he suffered

from cold temperatures without having access to a jacket or gloves

or an extra blanket.       Plaintiff alleges he only had one sheet and

                                    2
one blanket until December 2, 2018, when an extra blanket was

provided.

     Plaintiff further alleges that he was placed in a segregation

cell on December 21, 2018 where the temperatures were 50 degrees

or below.   Plaintiff was denied an extra blanket and was shivering

at night in his clothes for a week’s time before receiving an extra

blanket.

     Plaintiff alleges that defendant Tippie was aware of these

temperature conditions and denied plaintiff extra blankets or

other means to maintain warmth.

     Mindful of the court’s legal discussion in the prior screening

order, the court finds these allegations are sufficient to state

a claim for relief against defendant Tippie.

     D. Count Four

     In the court’s first screening order, plaintiff was directed

to show cause why the court should not require him to seek to

supplement his claims in Case No. 18-3092 with the allegations in

Count Four as opposed to bringing a new claim in this case.

Plaintiff asks that the court permit the claim to go forward

because it involves a separate incident from the allegations in

Case No. 18-3092.     The court shall not dismiss Count Four as

duplicative and shall permit the claim to proceed.

     Although it is somewhat unclear, plaintiff appears to allege

that he was not permitted Jehovah’s Witnesses church services or

                              3
any other services on Sunday October 14, 2018 and that he was

denied services again on Sunday October 21, 2018.                    He claims he

was not allowed services for those two weeks, and then required to

attend services alone.         Plaintiff claims there was no penological

goal or interest for denying plaintiff religious services because

the   purported     goal,      to   keep   plaintiff     separated      from     an

“incompatible”, was not relevant since the “incompatible” did not

attend church services.

      To state a claim for denial of the constitutional right to

freely   exercise     one’s    religion,   a    prisoner   must      allege    that

defendants “substantially burdened his sincerely-held religious

beliefs.”    Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.

2009).      “[M]ere     inconvenience,     negligence,     and       isolated    or

sporadic    incidents    are    not   sufficient    to   show    a    substantial

burden.”    Bell v. English, 2019 WL 174982 *7 (D.Kan. 1/11/2019).

      The Tenth Circuit reversed the dismissal of an in forma

pauperis complaint in McKinley v. Maddox, 493 Fed.Appx. 928 (10th

Cir. 2012) holding that the plaintiff alleged a substantial burden

when he claimed he was intentionally denied the right to attend

all church services either offsite or onsite at his correctional

center for a period of a month.1               The court is aware of other




1The plaintiff in McKinley was housed at a community corrections center
and had the freedom upon approval to leave the center to engage in
various activities.

                                      4
authority outside the Tenth Circuit holding that the denial of

religious services on two weekly occasions was not a substantial

burden upon the free exercise of religion.        See Powell v. City of

New York, 2016 WL 4159897 *5 (S.D.N.Y. 7/14/2016)(reviewing other

cases).

        As the court has noted previously with regard to a similar

claim raised by plaintiff in Case No. 18-4092, Doc. No. 31 at p.

7, there are several factors which a court needs to consider before

reaching a final conclusion regarding plaintiff’s claim:

               First, the court considers whether there is a
               logical   connection   between   the   prison
               regulation and the asserted penological
               interest. Second, the court considers whether
               alternative means of exercising the religious
               right in question remain open to inmates.
               Third, the court assesses the impact the
               accommodation of the right in question would
               have on guards, other inmates, and on the
               allocation of prison resources. Fourth, the
               court    considers    whether   any    policy
               alternatives exist that would accommodate the
               right in question at de minimis cost to the
               prison.


Wares     v.    Simmons,   392   F.3d   1141,   1143   (10th   Cir.

2004)(quoting Hammons v. Saffle, 348 F.3d 1250, 1254-5 (10th

Cir. 2003)).

        At this stage, the court finds that plaintiff’s allegations

are sufficient to permit his claim in Count Four to go forward

against defendants Tippie and McAfee.



                                  5
     E. Count Five

     The   amended    complaint      in    Count   Five   contains      different

allegations than Count Five in the original complaint.                    In the

amended complaint plaintiff alleges that for three days the water

was turned off to his segregation cell so that his toilet would

not flush.    Doc. No. 10, p. 11.         He claims that “prison officials”

knew the water was off and refused to turn it on so that plaintiff

could flush his toilet.       Id.       Plaintiff claims that he had to sit

in his cell for three days in February with a “horrible and rancid

smell” from the toilet.          Id. at p. 12.     His allegations indicate

that normally the water was turned on once a day.                 Id.

     Plaintiff does not allege how long he was confined in his

cell during the three days in question.             He does not allege that

he suffered injury or harm because of the conditions of his

confinement.    He does not allege that any other inmates shared the

toilet in the cell.        Nor does he allege how many hours the water

to his toilet was off.       Under these circumstances, the court shall

hold that plaintiff has failed to allege a plausible claim for

relief. In support of this holding, the court notes that in Purkey

v. McKune, 2004 WL 2413455 *4 (D.Kan. 10/26/2004) and 2005 WL 61497

*4 (D.Kan. 1/11/2005), the court held upon a motion to dismiss and

upon reconsideration that, where a prisoner alleged he was in a

segregation    cell   in   hot    temperatures     for    three    days   without

ventilation and without water to flush his cell’s toilet which

                                    6
omitted a strong and overpowering foul odor, the conditions were

not sufficiently serious to violate the Eighth Amendment.

      Further, plaintiff’s allegations are inadequate to allege the

personal participation of many defendants in the actions which

caused the alleged unconstitutional conditions.              Plaintiff claims

that “Sgt. April McAfee, Disciplinary officer Thomas Degroot,

Jailer     Tyler    Shifkowski,    Jailer      McDannels;    Captain     Michelle

Tippie, Undersheriff Terry Clugston, Sheriff David Groves, [and]

Bd.   of    Commissioners,     are       all   responsible    for   my     living

conditions.”       Id. at p. 11.         But, defendant Degroot is the only

defendant who plaintiff specifically identifies as working the

floor and knowing the water was off.               The court concludes that

plaintiff has failed to give the defendants except for defendant

Degroot fair notice of the basis of the claims against them and

has   failed   to    allege   facts      plausibly   demonstrating       personal

involvement on those defendants’ part in causing the alleged

constitutional violation.         See Schneider v. City of Grand Junction

Police Dept., 717 F.3d 760, 779 (10th Cir. 2013).

      Plaintiff also alleges in Count Five that defendants McAfee,

Shifkowski and Degroot fabricated part of a write up on plaintiff.

Id.   This is a conclusory claim of retaliation which fails to

allege facts supporting a retaliation claim and fails to describe

an injury of constitutional dimension.



                                     7
     For the above-stated reasons, the court shall direct that

Count Five be dismissed without prejudice.

     F. Individual, corporate and governmental defendants

     The    court    directs   that    all   defendants   except   defendants

Tippie and McAfee be dismissed from this case.              Consistent with

the court’s discussion in this order and the prior screening order,

the court finds that plaintiff has failed allege a constitutional

violation    in     which   the    other     defendants    have    personally

participated.       Plaintiff’s claims of inadequate training are also

conclusory and fail to plausibly demonstrate a causal link to a

constitutional violation.         See Connick v. Thompson, 563 U.S. 51,

70 (2011); Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir.

1998).

     The court notes that although the amended complaint mentions

injunctive relief, plaintiff does not describe a request for

injunctive relief which might apply against any defendant in an

official capacity or personal capacity.

II. PENDING MOTIONS

     The court shall grant plaintiff’s motion for leave to proceed

in forma pauperis (Doc. No. 2) consistent the screening orders in

this case and the order entered at Doc. No. 5.

     The court shall consider plaintiff’s motion to amend (Doc.

No. 7) as moot because plaintiff filed an amended complaint (Doc.

No. 10) in response to the court’s first screening order.

                                   8
     The court shall deny plaintiff’s motion to compel (Doc. No.

8) without prejudice as premature.

     Finally, the court notes that Doc. No. 9 is docketed as a

response to the court’s screening order, but it is titled a “motion

not to dismiss complaint.”      The court will not treat this document

as a motion, but the court has considered the arguments in Doc.

No. 9 in making the rulings in this order.

III. CONCLUSION

     In conclusion, the court directs that Counts Two and Five be

dismissed.    The court further directs that all defendants except

defendants Tippie and McAfee be dismissed.         Plaintiff’s motion for

leave   to   proceed   in   forma   pauperis   (Doc.   No.   2)   is   granted

consistent with the screening orders in this case and the order

entered at Doc. No. 5.       Plaintiff’s motion to compel (Doc. No. 8)

is denied without prejudice as premature.          Plaintiff’s motion to

amend (Doc. No. 7) is considered moot.         The court further directs

that the Clerk of the Court prepare and issue waiver of service

forms for Michelle Tippie and April McAfee.

     IT IS SO ORDERED.

     Dated this 25th day of March, 2019, at Topeka, Kansas.




                       s/Sam A. Crow__________________________
                       Sam A. Crow, U.S. District Senior Judge



                                    9
